Citation Nr: 9926679	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  94-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim for service connection for the 
cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Charles G. Mills, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to July 
1947.  He also had active service from September 1947 to 
November 1948 which was determined by administrative decision 
of the VA to have been under dishonorable conditions for VA 
purposes; VA benefits are prohibited based on any disability 
incurred in or aggravated during this period.  The veteran 
died in March 1986.  The appellant is his widow.

This case came to the Board of Veterans' Appeals (Board) from 
a June 1993 RO decision which determined that new and 
material evidence had not been presented sufficient to reopen 
a claim for service connection for the cause of the veteran's 
death.  In a June 1998 decision, the Board denied the 
application to reopen the claim.  The appellant then appealed 
to the United States Court of Veterans Appeals (which has 
recently been renamed the United States Court of Appeals for 
Veterans Claims) (Court).  By a December 1998 order, the 
Court granted a motion by the VA Secretary to vacate the June 
1998 Board decision and remand the case for further action.


REMAND

As noted in the December 1998 Court order, after the Board's 
decision, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) held 
that the proper definition of "new and material evidence" 
to reopen a claim is that found in 38 C.F.R. § 3.156, and 
such definition should be applied to the appellant's 
application to reopen the claim for service connection for 
the cause of the veteran's death.  In the judgment of the 
Board, to avoid prejudice to the appellant, the RO should 
review the case and apply 38 C.F.R. § 3.156.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The December 1998 Court order also noted that on remand the 
appellant is free to submit additional evidence and argument.  
In argument before the Court, and in a July 1999 letter to 
the Board, the appellant's attorney asserted that there may 
be additional relevant VA medical records, particularly from 
the VA Medical Center (VAMC) in the Bronx.  

In view of the foregoing, the case is remanded for the 
following actions:

1.  The appellant should be given the 
opportunity to submit additional evidence 
and argument in support of the 
application to reopen the claim for 
service connection for the cause of the 
veteran's death.  The appellant's 
attorney should clearly identify any 
relevant VA medical records which are not 
already in the claims folder, and the RO 
should obtain copies of such records.

2.  The RO should then review the 
application to reopen the claim, and in 
doing so it should apply the "new and 
material evidence" definition of 
38 C.F.R. § 3.156.


If the benefit is denied, the RO should provide the appellant 
and her representative with a supplemental statement of the 
case, and give them an opportunity to respond, before the 
case is returned to the Board.



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












